
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


    [OVERLAND DATA LOGO]
Overland Data, Inc.
8975 Balboa Avenue
San Diego, CA 92123-1599
(858) 571-5555
(858) 495-4267 fax

EMPLOYMENT AGREEMENT

    This Employment Agreement ("Agreement"), which shall become effective on
July 24, 2001 (the "Effective Date"), finalizes the terms and conditions of
employment agreed upon by and between Overland Data, Inc. ("Employer" or the
"Company") and John F. Cloyd ("Executive").

The parties agree as follows:

1.  Positions and Duties.  Executive will be employed by the Company in the
position of Vice President and General Manager, Storage Management Business
Unit, reporting to the Company's President and Chief Executive Officer ("CEO"),
and shall do and perform all services, acts or things necessary or advisable to
manage and conduct the business of the Company and which are normally associated
with the position of Vice President and General Manager, Storage Management
Business Unit consistent with the bylaws of the Company and as required by the
Company's President & CEO and by the Company's Board of Directors (the "Board").

    1.1  Best Efforts/Full-Time.  During the Employment Term (as defined in
paragraph 1.2 herein), Executive will act in the best interests of Employer and
devote his full business time and best efforts to the performance of his duties
under this Agreement. Executive agrees to be available to render such services
at all reasonable times and places and in accordance with Employer's directives.

Executive shall be assigned to work in the Company's corporate offices in San
Diego, California, but may be required to travel in connection with his duties.
Executive will abide by all policies, procedures, and decisions made by
Employer, as well as all federal, state and local laws, regulations or
ordinances applicable to his employment.

During his employment, Executive must not engage in any work, paid or unpaid,
that creates an actual or potential conflict of interest with Employer's
business interests and if, in the opinion of the Board, an actual or potential
conflict exists, the Board may in its sole discretion require Executive to
choose to either (i) discontinue the other work or (ii) resign from his
employment with Employer. The foregoing restriction shall not preclude Executive
from engaging in civic, charitable or religious activities, or from serving on
boards of directors of companies or organizations so long as he notifies the
Board of such services in writing, and such services do not pose a conflict or
interfere with his responsibilities to Employer. It is anticipated that
Executive shall generally devote no less than 40 hours per week to his duties
for Employer.

    1.2  Term of Employment.  This Agreement shall commence on July 24, 2001,
and, unless terminated by either party in accordance with paragraph 5 herein,
shall continue until July 23, 2002 (the period of employment hereunder shall be
referred to herein as the "Employment Term"). Except as provided in paragraph 6,
this Agreement shall continue during the Employment Term to govern the terms and
conditions of Executive's employment, unless modified by the parties hereto in
writing.

2.  Compensation.  

    2.1  Base Salary.  As compensation for the proper and satisfactory
performance of all duties under this Agreement, Executive shall earn the
following gross annual base salary, less all legally required payroll
deductions, payable in accordance with Employer's normal payroll practices
("Base

1

--------------------------------------------------------------------------------

Salary"): (a) $166,500.00 during the quarter ended 9-30-01, (b) Executive's Base
Salary shall be increased $4,500 per quarter for each of the next three
quarters, provided, however, that Employer likewise restores salaries for its
other executive officers' salaries at rate of 2.5% per quarter for the next
three quarters. Based on prospective business and operating and conditions,
Employer intends to restore its executive officers' salaries to their previous
levels before the 10% salary reduction which was instituted April 2001.
Executive acknowledges that the foregoing $4,500 quarterly increases are at
Employer's sole and absolute discretion.

    2.2  Bonus.  In addition, Executive will be eligible to receive potential
annual bonus earnings in accordance with the Overland Data Corporate MBO & Bonus
Program for Executives for Fiscal Year 2002, or such other amount as determined
by the Board, based on reasonable and obtainable performance criteria to be
mutually determined by the Board and the President & CEO. This bonus will be
based on the Company's June 30 fiscal year.

    2.3  Unilateral Modification of Compensation.  Employer reserves the right
to modify Executive's compensation, at any time, at its sole and absolute
discretion.

3.  Customary Fringe Benefits.  Executive shall be eligible for all customary
and usual benefits generally available to all executive level employees of
Employer, as determined in the sole and absolute discretion of Employer and
subject to the terms and conditions set forth in the applicable benefit plan or
policy. Employer reserves the right to change or eliminate any of the fringe
benefits provided to executive level employees on a prospective basis at any
time, at Employer's sole and absolute discretion. Executive understands that all
benefits provided in this paragraph may be reduced by, or subject to, all
legally required taxes.

4.  Business Expenses.  Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of his duties on
behalf of Employer subject to Executive's compliance with the Company's
established expense reimbursement policy.

5.  Termination.  

    5.1  Termination for Cause by Employer.  Employer may terminate Executive's
employment under this Agreement immediately at any time for "Cause", which shall
include, but is not limited to: (a) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to his obligations or otherwise relating to the business of Employer;
(b) Executive's material breach of this Agreement; (c) Executive's conviction or
entry of a plea of nolo contendere for fraud, misappropriation or embezzlement,
or any felony or crime of moral turpitude; (d) Executive's dishonesty or
involvement in any conduct that adversely affects Employer's name or public
image or is otherwise detrimental to Employer's business interests;
(e) Executive's willful neglect of duties as determined in the sole and
exclusive discretion of Employer; or (f) Executive's death.

    5.1.1.  Entitlements Upon Termination for Cause.  In the event that
Executive's employment is terminated for Cause in accordance with paragraph 5.1,
Executive shall be entitled to receive: (a) the Base Salary then in effect,
prorated to the date of termination; (b) any performance bonuses or commissions
earned prior to the date of termination; and (c) any expense reimbursements to
which Executive is entitled by virtue of his prior employment with Employer
(collectively, (a), (b) and (c) above are referred to herein as the "Standard
Entitlements"). In the event of such termination for Cause, Executive shall not
be entitled to receive (i) the Severance Payment (as defined in paragraph 5.2
below), or any part thereof, or (ii) any further vesting of stock options; and
all other obligations of Employer to Executive pursuant to this Agreement shall
automatically terminate and be completely extinguished.

    5.2  Termination Without Cause by Employer.  Employer may terminate
Executive's employment without Cause at any time. If Employer terminates
Executive's employment without Cause, Executive shall be entitled to receive the
Standard Entitlements. In addition to the above, in the event that

2

--------------------------------------------------------------------------------

(i) Employer terminates Executive's employment without Cause during the
Employment Term, and (ii) Executive complies with all of the conditions in
paragraph 5.2.1 below, Executive will be entitled to an aggregate severance
payment equal to Executive's then Base Salary, payable on a pro-rated basis in
accordance with Employer's regular payroll practices for the twelve (12) months
immediately following such termination date (the "Severance Payment"). Upon
Executive's termination without Cause, subject to the conditions specified
above, any shares of Common Stock underlying Executive's then outstanding stock
options that otherwise would vest during the twelve (12) months following the
date of such termination shall vest in full and shall be immediately exercisable
as of the date of such termination, and such stock options may be exercised in
whole or in part at any time within thirty (30) days of the date of such
termination without Cause. In the event of such termination without Cause, all
of Employer's other obligations pursuant to this Agreement shall terminate
automatically and extinguish completely following the date of such termination
without Cause.

    5.2.1.  Conditions to Receive Severance Payments.  The Severance Payment
will be paid provided that the following conditions are met:

(a)Executive complies with all surviving provisions of this Agreement as
specified in paragraph 11.8 below; and

(b)Executive executes a full general release in the form attached hereto as
Exhibit A, releasing all claims, known or unknown, that Executive may have
against Employer arising out of or in any way related to Executive's employment
or termination of employment with Employer.

    5.3  Voluntary Resignation by Executive for Good Reason.  Executive may
voluntarily resign his position with Employer at any time provided that he
delivers to the Board at least thirty (30) days' advance written notice of his
resignation. In the event that (i) his resignation is for Good Reason (as
defined below) and (ii) such resignation for Good Reason occurs on or before the
Final Severance Date, Executive will be entitled to receive the Severance
Payment, provided that Executive complies with all of the conditions in
paragraph 5.2.1 above. In the event of such resignation for Good Reason, all of
Employer's other obligations pursuant to this Agreement shall terminate
automatically and extinguish completely following the date of such resignation
for Good Reason. Executive will be deemed to have resigned for "Good Reason" in
the following circumstances: (a) Employer reduces Executive's Base Salary and
potential annual bonus earnings by more than ten percent (10%), unless the
reduction is made as part of, and is generally consistent with, a general
reduction of other senior executive salaries and incentive compensation;
(b) Executive's position and/or duties are modified so that his duties are no
longer consistent with the position of Vice President and General Manager,
Storage Management Business Unit or (c) Employer relocates Executive's principal
place of work to a location more than fifty (50) miles from Employer's current
location without his prior written approval.

    5.4  Voluntary Resignation by Executive Without Good Reason.  In the event
that Executive's resignation is without Good Reason, Executive will be entitled
to receive the Standard Entitlements, but Executive shall not be entitled to
receive (i) the Severance Payment, or any part thereof, or (ii) any further
vesting of stock options; and all other obligations of Employer to Executive
pursuant to this Agreement shall automatically terminate and be completely
extinguished.

    5.5  Termination Without Cause or Resignation for Good Reason after the
Employment Term.  If Executive is terminated without Cause after the Employment
Term, or if Executive resigns for Good Reason after the Employment Term, then
Executive shall not be entitled to the Severance Payment, or any part thereof,
as defined in this Agreement.

6.  Termination Upon Change of Control.  In the event of a "Change of Control"
(as defined in the Retention Agreement), Employer's obligations to Executive
pursuant to paragraph 5 above shall terminate automatically and extinguish
completely, and the consequences of any termination or

3

--------------------------------------------------------------------------------

resignation of Executive following a Change of Control will be as governed by
the Retention Agreement.

7.  Confidentiality/Intellectual Property Agreement and Insider Trading
Policy.  Executive agrees that he has read, signed, and will abide by the terms
and conditions of Employer's Confidentiality/Intellectual Property Agreement and
Employer's Insider Trading Policy.

Executive recognizes that his employment with the Company will involve contact
with information of substantial value to the Company which gives the Company an
advantage over its competitors who do not know or use it, including but not
limited to, techniques, designs, drawings, processes, inventions, developments,
equipment, prototypes, sales and customer information, and business and
financial information relating to the business, products, practices and
techniques of the Company (hereinafter referred to as "Confidential and
Proprietary Information"). Executive will at all times regard and preserve as
confidential such Confidential and Proprietary Information obtained by Executive
from whatever source and will not, either during his employment with the Company
or thereafter, publish or disclose any part of such Confidential and Proprietary
Information in any manner at any time, or use the same except on behalf of the
Company, without the prior written consent of the Company.

8.  Non-Competition.  During the Employment Term, Executive shall devote
Executive's full business energies, interest, abilities and productive time to
the proper and efficient performance of Executive's duties under this Agreement.
The foregoing requirement shall not preclude Executive from engaging in civic,
charitable or religious activities, or from serving on boards of directors of
companies or organizations which will not present any direct conflict with the
interest of Employer or affect the performance of Executive's duties hereunder.

Except with the prior written consent of Employer, Executive will not, during
the Employment Term, or any period during which Executive is receiving
compensation or any other consideration from Employer, engage in competition
with Employer, either directly or indirectly, in any manner or capacity, as
adviser, principal, agent, partner, officer, director, employee, member of any
association or otherwise, in any phase of the business of developing,
manufacturing and marketing of products which are in the same field of use or
which otherwise compete with the product or products actively under development
by Employer.

Except as permitted herein, Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by Executive to be adverse or antagonistic to Employer, its business or
prospects, financial or otherwise. Ownership by Executive, as a passive
investment, of less than one percent (1%) of the outstanding shares of capital
stock of any corporation with one or more classes of its capital stock listed on
a national securities exchange or publicly traded in the over-the-counter market
shall not constitute a breach of this paragraph 8.

9.  Nonsolicitation.  During the Employment Term and for a period of one year
thereafter, irrespective of the manner of termination of employment, Executive
agrees not to, directly or indirectly, separately, or in association with
others: (a) interfere with, impair, disrupt, or damage Employer's relationship
with any of its customers or prospective customers by soliciting, encouraging,
or causing others to solicit or encourage any of them, for the purpose of
diverting or taking away the business such customers have with Employer; or
(b) interfere with, impair, disrupt, or damage Employer's business by
soliciting, encouraging, or causing others to solicit or encourage, any of
Employer's employees to discontinue their employment with Employer.

10.  Agreement to Arbitrate.  Executive and Employer agree to arbitrate any
claim or dispute ("Dispute") arising out of or in any way related to this
Agreement, the employment relationship between Employer and Executive or the
termination of Executive's employment, except as provided in paragraph 10.1
below, to the fullest extent permitted by law. Except as provided above, this
method of resolving Disputes shall be the sole and exclusive remedy of the
parties. Accordingly, the parties

4

--------------------------------------------------------------------------------

understand that, except as provided herein, they are giving up their rights to
have their disputes decided in a court of law and, if applicable, by a jury, and
instead agree that their disputes shall be decided by an arbitrator.

    10.1  Scope of the Agreement.  A Dispute shall include all disputes or
claims between Executive and Employer arising out of, concerning or relating to
Executive's employment by Employer, including, without limitation: claims for
breach of contract, tort, discrimination, harassment, wrongful termination,
demotion, discipline, failure to accommodate, compensation or benefits claims,
constitutional claims and claims for violation of any local, state or federal
law, or common law, to the fullest extent permitted by law. A Dispute shall not
include any dispute or claim, whether brought by either Executive or Employer,
for: (a) workers' compensation or unemployment insurance benefits; or (b) the
exclusions from arbitration specified in the California Arbitration Act,
California Code of Civil Procedure section 1281.8. For the purpose of this
paragraph 10, references to "Employer" include Employer and all related or
affiliated entities and their employees, supervisors, officers, directors,
owners, stockholders, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, and the successors and assigns of any of
them, and this paragraph 10 shall apply to them to the extent that Executive's
claims arise out of or relate to their actions on behalf of Employer.

    10.2  Consideration.  The parties agree that their mutual promise to
arbitrate any and all disputes between them, except as provided in
paragraph 10.1, rather than litigate them before the courts or other bodies,
provides adequate consideration for this paragraph 10.

    10.3  Initiation of Arbitration.  Either party may initiate an arbitration
proceeding by providing the other party with written notice of any and all
claims forming the basis of such proceeding in sufficient detail to inform the
other party of the substance of such claims. In no event shall the request for
arbitration be made after the date when institution or legal or equitable
proceedings based on such claims would be barred by the applicable statute of
limitations.

    10.4  Arbitration Procedure.  The arbitration will be conducted by the
American Arbitration Association pursuant to its Commercial Arbitration Rules in
San Diego, California by a single, neutral arbitrator. The parties are entitled
to representation by an attorney or other representative of their choosing. The
arbitrator shall have the power to enter any award that could be entered by a
judge of the Superior Court of the State of California, as applicable to the
cause of action, and only such power. The parties agree to abide by and perform
any award rendered by the arbitrator. Judgment on the award may be entered in
any court having jurisdiction thereof.

    10.5  Costs of Arbitration.  Each of the parties hereto shall initially pay
fifty percent (50%) of the arbitration filing, hearing fees and costs of the
arbitrator. The arbitrator, as part of its final award, shall have the power to
reallocate such fees and costs in favor of the prevailing party in the
arbitration. In addition, each party will bear its own attorneys' fees, unless
otherwise required or allowed by law and awarded by the arbitrator.

    10.6  Governing Law.  All Disputes between the parties shall be governed,
determined and resolved by the internal laws of the State of California,
including the California Arbitration Act, California Code of Civil Procedure
1280 et seq.

11.  General Provisions.  

    11.1  Successors and Assigns.  The rights and obligations of Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Employer. Executive shall not be entitled to assign
any of Executive's rights or obligations under this Agreement.

    11.2  Indemnification.  The indemnification provisions for Officers and
Directors under Employer's Bylaws will (to the maximum extent permitted by law)
be extended to Executive.

5

--------------------------------------------------------------------------------

    11.3  Waiver.  This Agreement may not be modified or amended except by an
instrument in writing, signed by Executive and by a duly authorized
representative of Employer other than Executive. Either party's failure to
enforce any provision of this Agreement shall not in any way be construed as an
amendment or waiver of any such provision, or prevent that party thereafter from
enforcing each and every other provision of this Agreement.

    11.4  Severability.  If any provision of this Agreement is held by an
arbitrator or a court of law to be illegal, invalid or unenforceable, then:
(a) that provision shall be deemed amended to achieve as nearly as possible the
same economic effect as the original provision; and (b) the legality, validity
and enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

    11.5  Interpretation; Construction.  This Agreement has been drafted by
Employer, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that he has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired.
Therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

    11.6  Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of California.

    11.7  Notices.  All notices or demands of any kind required or permitted to
be given by the Company or Executive under this Agreement shall be given in
writing and shall be personally delivered (and receipted for) or mailed by
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company:


--------------------------------------------------------------------------------

  If to Executive:


--------------------------------------------------------------------------------


Overland Data, Inc.
8975 Balboa Avenue
San Diego, CA 92123-4124
Attn: President & CEO
 
John F. Cloyd
3010 Donee Diego Drive
Escondido, CA 92025

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either party may change its address for notices by giving notice to the other
party in the manner specified in this paragraph 11.7.

    11.8  Survival.  The rights and obligations contained in paragraph 9
("Nonsolicitation") shall survive any termination or expiration of this
Agreement for a period of one year, and paragraphs 7
("Confidentiality/Intellectual Property Agreement and Insider Trading Policy"),
10 ("Agreement to Arbitrate") and 11 ("General Provisions") shall survive any
termination or expiration of this Agreement.

    11.9  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties relating to the subject matter herein and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral.

    11.10  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT IN ITS ENTIRETY
AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED

6

--------------------------------------------------------------------------------

HEREIN, WHEREFORE, THE PARTIES HAVE FREELY AND VOLUNTARILY EXECUTED THIS
AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN.

Executive:           /s/ John F. Cloyd

--------------------------------------------------------------------------------

John F. Cloyd                 Company:           OVERLAND DATA, INC.          
/s/ Christopher Calisi

--------------------------------------------------------------------------------

Christopher Calisi
President and Chief Executive Officer    

7

--------------------------------------------------------------------------------




EXHIBIT A
GENERAL RELEASE


    This GENERAL RELEASE ("Release") is entered into effective as
of            ,      , (the "Effective Date") by and between Overland
Data, Inc., a California corporation, having its principal offices at 8975
Balboa Avenue, San Diego, California 92123-1599 (the "Company") and John F.
Cloyd, an individual residing at 3010 Donee Diego Drive, Escondido, CA 92025
("Employee") with reference to the following facts:

RECITALS

    A. The parties entered into an Employment Agreement (the "Agreement") dated
as of July 24, 2001, by which the parties agreed that upon the occurrence of
certain conditions, Employee would become eligible for the Severance Payment as
defined in the Agreement in exchange for Employee's release of the Company from
all claims which Employee may have against the Company as of the date of the
termination of Employee's employment.

    B. The parties desire to dispose of, fully and completely, all claims which
Employee may have against the Company in the manner set forth in this Release.

AGREEMENT

    1.  Release.  Employee, for himself and his heirs, successors and assigns,
fully releases and discharges the Company, its officers, directors, employees,
shareholders, attorneys, accountants, other professionals, insurers and agents
(collectively, "Agents"), and all entities related to each party, including, but
not limited to, heirs, executors, administrators, personal representatives,
assigns, parent, subsidiary and sister corporations, affiliates, partners and
co-venturers (collectively, "Related Entities"), from all rights, claims,
demands, actions, causes of action, liabilities and obligations of every kind,
nature and description whatsoever, Employee now has, owns or holds or has at
anytime had, owned or held or may have against the Company, Agents or Related
Entities from any source whatsoever, whether or not arising from or related to
the facts recited in this Release. Employee specifically releases and waives any
and all claims arising under any express or implied contract, rule, regulation
or ordinance, including, without limitation, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, and the Age Discrimination in
Employment Act, as amended ("ADEA").

    2.  Section 1542 Waiver.  This Release is intended as a full and complete
release and discharge of any and all claims that Employee may have against the
Company, Agents or Related Entities. In making this release, Employee intends to
release each of the Company, Agents and Related Entities from liability of any
nature whatsoever for any claim of damages or injury or for equitable or
declaratory relief of any kind, whether the claim, or any facts on which such
claim might be based, is known or unknown to him. Employee expressly waives all
rights under §1542 of the California Civil Code, which Employee understands
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee acknowledges that he may discover facts different from or in addition
to those that he now believes to be true with respect to this Release. Employee
agrees that this Release shall remain effective notwithstanding the discovery of
any different or additional facts.

1

--------------------------------------------------------------------------------

    3.  Waiver of Certain Claims.  Employee acknowledges that he has been
advised in writing of his right to consult with an attorney prior to executing
the waivers set out in this Release, and that he has been given a 21-day period
in which to consider entering into the release of ADEA claims, if any. In
addition, Employee acknowledges that he has been informed that he may revoke a
signed waiver of the ADEA claims for up to seven (7) days after executing this
Release.

    4.  No Undue Influence.  This Release is executed voluntarily and without
any duress or undue influence. Employee acknowledges that he has read this
Release and executed it with his full and free consent. No provision of this
Release shall be construed against any party by virtue of the fact that such
party or its counsel drafted such provision or the entirety of this Release.

    5.  Governing Law.  This Release is made and entered into in the State of
California and accordingly the rights and obligations of the parties hereunder
shall in all respects be construed, interpreted, enforced and governed in
accordance with the laws of the State of California as applied to contracts
entered into by and between residents of California to be wholly performed
within California.

    6.  Severability.  If any provision of this Release is held to be invalid,
void or unenforceable, the balance of the provisions of this Release shall,
nevertheless, remain in full force and effect and shall in no way be affected,
impaired or invalidated.

    7.  Counterparts.  This Release may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Release may be
executed by facsimile, with originals to follow by overnight courier.

    8.  Dispute Resolution Procedures.  Any dispute or claim arising out of this
Release shall be subject to final and binding arbitration. The arbitration will
be conducted by one arbitrator who is a member of the American Arbitration
Association ("AAA") or of the Judicial Arbitration and Mediation Services
("JAMS") and will be governed by the Model Employment Arbitration rules of AAA.
The arbitration shall be held in San Diego, California. The arbitrator shall
have all authority to determine the arbitrability of any claim and enter a final
and binding judgment at the conclusion of any proceedings in respect of the
arbitration. Any final judgment only may be appealed on the grounds of improper
bias or improper conduct of the arbitrator. Notwithstanding any rule of AAA to
the contrary, the parties will be entitled to conduct discovery (i.e.
investigation of facts through depositions and other means) which shall be
governed by California Code of Civil Procedure Section 1283.05 (the "CCP"). The
arbitrator shall have all power and authority to enter orders relating to such
discovery as are allowed under the CCP. The arbitrator will apply California
substantive law in all respects. The party prevailing in the resolution of any
such claim will be entitled, in addition to such other relief as may be granted,
to an award of all actual attorneys fees and costs incurred in pursuit of the
claim, without regard to any statute, schedule, or rule of court purported to
restrict such award.

    9.  Entire Agreement.  This Agreement constitutes the entire agreement of
the parties with respect to the subject matter of this Agreement, and supersedes
all prior and contemporaneous negotiations, agreements and understandings
between the parties, oral or written.

    10.  Modification; Waivers.  No modification, termination or attempted
waiver of this Agreement will be valid unless in writing, signed by the party
against whom such modification, termination or waiver is sought to be enforced.

    11.  Amendment.  This Agreement may be amended or supplemented only by a
writing signed by Employee and the Company.

Dated:        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

John F. Cloyd

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



EXHIBIT A GENERAL RELEASE
